            Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
          Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 1 of 17

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
------------------------------------X                                   DATE FILED: 02/24/2021
  UNITED STATES DISTRICT COURT
UNITED
  SOUTHERNSTATES       OF AMERICA
                   DISTRICT      OF NEW YORK                   :
  -----------------------------------------------------------x :
  In re -against-
        FANNIE MAE 2008 SECURITIES                           ::           No.
                                                                          08 Civ.03 Cr.
                                                                                  7831    1256 (JFK)
                                                                                       (PAC)
  LITIGATION                                                 ::           09 MD 2013 (PAC)
VICTOR LORENZANO,                                              :              OPINION & ORDER
                                                             :
                                                               :
                                                             :            OPINION & ORDER
                                  Defendant.                   :
  -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
    DEFENDANTPAUL A. CROTTY,
              VICTOR         United States District Judge:
                      LORENZANO:
     Pro Se

FOR THE UNITED STATES OF AMERICA:      BACKGROUND1
     T. Josiah Pertz
       The ATTORNEY’S
     U.S.  early years of this decade saw
                            OFFICE     FORa boom in home financing
                                            THE SOUTHERN           which was
                                                              DISTRICT    OF fueled, among
                                                                              NEW YORK

  otherF.
JOHN    things, by low United
           KEENAN,     interest rates and lax District
                                   States     credit conditions. New lending instruments, such as
                                                            Judge:

   subprime
      Beforemortgages (high credit
                the Court      is risk loans) andby
                                   a motion       Alt-A mortgages (low-documentation
                                                     Defendant     Victor Lorenzano  loans)

  kept the a
seeking    boom going. Borrowers
             sentence            playedto
                         reduction      a role too; they
                                            time         took on
                                                    served       unmanageable
                                                               and            risks on the
                                                                    his immediate

  assumption
release      that the market
          pursuant     to thewould continue
                                 First      to riseAct,
                                          Step      and that
                                                          18refinancing
                                                              U.S.C. options would always be

  available in the future.commonly
§ 3582(c)(1)(A),           Lending discipline
                                      knownwasaslacking in the system. Mortgage
                                                  the compassionate             originators did
                                                                           release

statute.      The
  not hold these    Government
                 high-risk mortgage opposes    Lorenzano’s
                                    loans. Rather                 motion
                                                  than carry the rising       astheir books, the
                                                                        risk on
substantively       meritless
  originators sold their             because
                         loans into the secondaryhemortgage
                                                     has not    demonstrated
                                                            market,                  thepackages
                                                                    often as securitized
required
  known as “extraordinary      and (“MBSs”).
           mortgage-backed securities compelling
                                              MBSreasons”
                                                  markets grewfor a reduction
                                                               almost exponentially.
in sentence   and
       But then     the 18bubble
                the housing U.S.C.
                                 burst.§ In3553(a)     sentencing
                                            2006, the demand          factors
                                                             for housing dropped do
                                                                                 abruptly
not warrant a modification to Lorenzano’s term of imprisonment.
  and home prices began to fall. In light of the changing housing market, banks modified their
For the reasons set forth below, Lorenzano’s motion is DENIED.
  lending practices and became unwilling to refinance home mortgages without refinancing.
        I.     Background

   1    Unless
    Unless otherwiseotherwise          noted,
                     indicated, all references citedthe
                                                     as “(¶ following        is taken
                                                            _)” or to the “Complaint”          from
                                                                                      are to the      the
                                                                                                 Amended Complaint,
   dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
materials the parties submitted, Lorenzano’s Presentence

                                                            1
                                                       1
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 2 of 17



Investigation Report (“PSR”), dated September 22, 2006, and the

transcript of Lorenzano’s January 16, 2007 sentencing.          In

ruling on Lorenzano’s request, the Court has considered the

arguments advanced in his motion, (ECF No. 247), the

Government’s letter in opposition, (ECF No. 249), and

Lorenzano’s reply, (ECF No. 252).

     On June 29, 2005, Lorenzano was convicted by a jury of

conspiracy to commit Hobbs Act robbery, in violation of 18

U.S.C. § 1951; three counts of substantive Hobbs Act robbery, in

violation of 18 U.S.C. §§ 1951 and 2; three counts of using,

carrying, and possessing a firearm during and in relation to a

crime of violence or drug trafficking crime, in violation of 18

U.S.C. §§ 924(c)(1)(A)(ii) and 2; conspiracy to distribute and

possess with intent to distribute five kilograms and more of

cocaine and one kilogram and more of heroin, in violation of 21

U.S.C. §§ 846, 812, 841(a)(1), and 841(b)(1)(A); and one count

of money laundering, in violation of 18 U.S.C.

§§ 1956(a)(1)(B)(i) and 2.     (PSR ¶¶ 2–13.)     The charges stemmed

from Lorenzano’s role in a violent armed robbery crew which

predominantly targeted drug dealers in the Bronx and Manhattan.

(Id. ¶¶ 26–29.)   From 1995 until at least 2001, Lorenzano and

others robbed dozens of drug dealers and stole massive amounts

of cocaine and heroin.    (Id.)   In total, the robbery crew stole

approximately four to five million dollars’ worth of property.


                                   2
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 3 of 17



(Id. ¶ 28.)    At trial, the Government established that Lorenzano

and his co-conspirators received information from tipsters about

individuals who were holding large amounts of money or drugs,

and the crew then robbed those individuals using firearms and

other devices.    (Id. ¶ 26.)    Lorenzano’s victims were

threatened, beaten, burned, pistol-whipped, and tortured.          (Id.

¶ 27.)   During many of the robberies, Lorenzano brandished a

loaded firearm and pistol-whipped the robbery’s victims.          (Id.

¶¶ 26–49.)    On one occasion, Lorenzano stabbed a victim in the

leg with a 13-inch knife causing the victim to bleed so

profusely that one of Lorenzano’s co-conspirators had to fashion

a tourniquet to stem the bleeding.      (Id. ¶ 39.)

     Lorenzano’s sentencing occurred on January 16, 2007, during

which the Court found a Guidelines sentencing range of 87 years

to life.   (Sent. Tr. at 10:5–12:12.)      Lorenzano’s counsel

requested that he be sentenced to the mandatory minimum of 67

years’ incarceration which, she explained, “basically is a life

sentence.”    (Id. at 5:25–6:3.)    The Court noted its deep

familiarity with the facts of this case, having presided over

Lorenzano’s lengthy trial.      (Id. at 10:5–8.)    The Court also

noted that Lorenzano “participated in numerous crimes” and “took

part in a series of violent, vicious robberies,” one of which

nearly killed one of Lorenzano’s victims.       (Id. at 10:18–11:7.)

The Court sentenced Lorenzano to 87 years’ imprisonment to be


                                    3
       Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 4 of 17



followed by five years of supervised release.          (Id. at 12:12–

23.)    On June 2, 2010, the Second Circuit affirmed Lorenzano’s

conviction. See United States v. Lorenzan[o], 380 F. App’x 13,

14 (2d Cir. 2010).     To date, Lorenzano has served approximately

17 years in prison, which is equal to approximately one-fifth of

his total sentence.     He is scheduled for release on September

23, 2080. See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited Feb. 17, 2021).

       On December 10, 2020, Lorenzano, proceeding pro se,

submitted a motion requesting that his sentence be reduced to

time served.    (ECF No. 247.)     Lorenzano’s motion explained that

he warrants release because (1) he was sentenced under 18 U.S.C.

§ 924(c), which Congress later amended to eliminate the so-

called “stacking” provision; (2) his current sentence is unfair;

(3) he has matured and made significant efforts at

rehabilitation while in prison, and thus, he does not present a

danger to the public; and (4) he is 50 years old, suffers from

asthma, high blood pressure, and hyperlipidemia, and he is

deeply worried about his well-being should he contract the

coronavirus, COVID-19.      On December 31, 2020, the Government

opposed Lorenzano’s request on the grounds that no extraordinary

and compelling reasons support his release which, in any event,

would be inappropriate under the sentencing factors set forth in

18 U.S.C. § 3553(a).      (ECF No. 249.)     On January 27, 2021,


                                     4
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 5 of 17



Lorenzano filed a reply in which he reiterated his request for

release and argued that he is similarly situated to certain

other defendants to whom a small number of courts have ordered

reductions in sentence.    (ECF No. 252.)

     II.   Discussion

           A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).    Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (brackets, ellipsis, and internal




                                   5
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 6 of 17



quotation marks omitted) (quoting United States v. Ebbers, 432

F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not

‘applicable’ to compassionate release motions brought by

defendants,” and “cannot constrain district courts’ discretion

to consider whether any reasons are extraordinary and

compelling.” United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020).   Accordingly, as the court in United States v.

Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051 (S.D.N.Y. Sept.

29, 2020), explained:

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

Id. at *2 (footnote and internal citations omitted).

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United




                                   6
        Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 7 of 17



States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

            B.   Analysis

     Lorenzano argues that extraordinary and compelling reasons

exist which warrant his immediate release because his current

sentence is unfair, he has amassed a remarkable record of

rehabilitation, and the COVID-19 pandemic poses undue health

risks to him.     (Motion for Reduction in Sentence at 7, ECF No.

247.)    The Court disagrees.      As discussed below, none of the

factors cited by Lorenzano—individually or in combination—gives

rise to extraordinary and compelling circumstances.

Accordingly, Lorenzano’s sentence cannot be reduced. See 18

U.S.C. § 3582(c) (stating “court[s] may not modify a term of

imprisonment once it has been imposed” absent extraordinary and

compelling circumstances); see also United States v. Castillo,

No. 03 Cr. 979 (KMW), 2021 WL 268638, at *2 (S.D.N.Y. Jan. 27,

2021) (denying release).

                  1.   Amendments to 18 U.S.C. § 924(c)

     Lorenzano first argues that he was given an “unusually long

sentence” due to the “stacking” provisions of 18 U.S.C. § 924(c)

which was in effect at the time of his sentencing.            Lorenzano

argues that Congress’s subsequent amendment to the stacking

provisions in the First Step Act of 2018 constitutes an




                                      7
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 8 of 17



extraordinary and compelling reason to reduce his sentence.            The

Court disagrees.

     “Courts weighing the amendments to the stacking provisions

on motions for sentence reductions do not view the change in law

per se as an extraordinary and compelling reason.         Rather, they

analyze the sentence imposed relative to the sentence that would

now be received for the same offense.” Castillo, 2021 WL 268638,

at *3 (collecting cases).    Here, Lorenzano was sentenced to 20

years on each of the four Hobbs Act counts and the one money

laundering count.    (Sent. Tr. at 11:13–17.)      Those sentences

were to run concurrently with each other, and consecutive to

Lorenzano’s sentences of 10 years’ imprisonment on the narcotics

distribution count and 57 years’ imprisonment on the “stacked”

firearms counts.    (Sent. Tr. at 11:18–12:11.)      Setting aside,

for the moment, whether Lorenzano’s 57-year “stacked” sentence

is fair under Congress’s subsequent amendment to § 924(c),

Lorenzano’s request for immediate release ignores the fact that

he was sentenced to 30 years on the non-firearms counts alone,

of which Lorenzano has only served approximately 17 years.

     Second, Congress specifically chose not to make its

amendment to § 924(c) retroactive. See Pub. L. No. 115-391,

§ 401(c), 132 Stat. 5194, 5221 (2018).       “Though the disparity in

[the defendant’s] sentence measured against offenders sentenced

after passage of the First Step Act may seem unfair, that


                                   8
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 9 of 17



disparity was clearly contemplated by Congress when it decided

not to make the Act’s sentencing reforms retroactive.” Musa v.

United States, --- F. Supp. 3d ---, No. 19 Civ. 9130 (RJS), 2020

WL 6873506, at *8 (S.D.N.Y. Nov. 23, 2020) (denying release);

see also Castillo, 2021 WL 268638, at *3 (same); cf. United

States v. Haynes, 456 F. Supp. 3d 496, 516 (E.D.N.Y. 2020)

(explaining “the Congressional decision not to make the § 924(c)

change retroactive spares the courts an avalanche of

applications and inevitable re-sentencings, no doubt in many

cases that do not feature the same grave characteristics

presented here”).

     Accordingly, the Court cannot conclude that, standing

alone, Congress’s recent amendment to § 924(c) constitutes an

extraordinary and compelling reason for a reduction to

Lorenzano’s sentence. See Musa, 2020 WL 6873506, at *7.

Further, as discussed below, even if amendment to § 924(c) could

suffice on its own or in combination with the other

individualized grounds that Lorenzano raises, application of the

sentencing factors set forth in 18 U.S.C. § 3553(a) outweighs

such reasons for a modification of Lorenzano’s sentence.

               2. Length of Lorenzano’s Sentence and
               Rehabilitation

     Lorenzano next argues that his sentence should be reduced

because it is unduly long and because he has demonstrated




                                   9
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 10 of 17



extraordinary rehabilitation during his 17 years in prison.

Once again, the Court disagrees.

     First, Lorenzano has not demonstrated that he is no longer

a danger to the public.     Lorenzano is a “career offender” within

the meaning of § 4B1.1 of the Guidelines (PSR ¶ 109) who

displayed “viciousness” while in elementary school (id. ¶ 180);

was convicted of armed robbery at age 18 (id. ¶¶ 113–14);

convicted of attempted robbery, resisting arrest, and possession

of drug paraphernalia in his twenties (id. ¶¶ 116–123); and

committed the brutal offenses in this case in his late-twenties

and early-thirties (id. ¶¶ 26–51).       Such a multi-decade record

underscores the need for a substantial sentence.         Indeed,

Lorenzano’s motion relies on his self-proclamation that he is

sufficiently rehabilitated—Lorenzano does not include any

letters from individuals without a personal stake in his request

for release, such as Bureau of Prisons (“BOP”) officers or

Lorenzano’s fellow inmates.

     Second, Lorenzano’s assertion that he was unfairly punished

for exercising his right to a jury trial and refusing to plead

guilty along with his co-defendants is without merit.          “[T]he

Supreme Court has stated in no uncertain terms that the

government is free to confront a defendant who refuses to plead

guilty in advance of trial with more severe charges.” Musa, 2020

WL 6873506, at *7 n.9 (citing Bordenkircher v. Hayes, 434 U.S.


                                   10
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 11 of 17



357, 364 (1978) and United States v. Stanley, 928 F.2d 575, 581

(2d Cir. 1991)).

     Finally, the circumstances in the case law that Lorenzano

cites are readily distinguishable from his own, and they do not

support his argument that his sentence is unusually long or

unfair.   For example, in United States v. Panton, No. 89 Cr. 346

(LAP), 2020 WL 4505915, at *1–2, 9 (S.D.N.Y. Aug. 4, 2020), the

court found extraordinary and compelling circumstances where the

defendant had served 30 years of a life sentence which the

Probation Department had opined as “unduly harsh” prior to his

sentencing and which was imposed following the defendant’s

conviction for conspiracy to possess and distribute

approximately 41 kilograms of heroin.       Notably, the defendant’s

prior criminal history was minor (two low-level state

misdemeanors, neither of which resulted in a prison term or even

a probationary sentence), his offense conduct did not include

violence, he had developed several serious health issues which

made him more susceptible to COVID-19, and he had a stellar

disciplinary record. See id. at *2–3, 7–9.        Likewise, in United

States v. Millan, No. 91 Cr. 685 (LAP), 2020 WL 1674058, at *8

(S.D.N.Y. Apr. 6, 2020), the defendant was a non-violent, first-

time offender, who had served more than 28 years of a life

sentence imposed following his conviction for participating in a

large-scale heroin distribution operation.        Despite having had


                                   11
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 12 of 17



no realistic hope of release, the defendant conducted himself as

a model prisoner, demonstrated exceptional character, and

received support for a sentence of time served from the BOP

staff at his facility based on their belief that, if released,

the defendant would be a productive member of society. See id.

And, in United States v. Rodriguez, --- F. Supp. 3d ---, No. 00

Cr. 761 (JSR), 2020 WL 5810161, at *1, 4 (S.D.N.Y. Sept. 30,

2020), the court denied the defendant’s request for immediate

release, but concluded that, after 20 years’ imprisonment, a

reduction in sentence from life to one of 30 years with a

lifetime of supervised release was appropriate where the

defendant provided “[a]n extraordinary collection of letters—

from fellow inmates, family, friends, and, most important, 27

members of the prison staff” which made clear that he was

“wholly rehabilitated.” See also United States v. Marks, 455 F.

Supp. 3d 17, 27, 33 (W.D.N.Y. 2020) (noting numerous letters

from individuals with no obvious stake in the defendant’s

request for a reduction in sentence—such as BOP officers and

fellow inmates—which attested to the defendant’s good works

during his incarceration); but see Castillo, 2021 WL 268638, at

*5 (finding rehabilitation not sufficiently extraordinary and

compelling even where three BOP employees wrote positive letters

of recommendation).




                                   12
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 13 of 17



     Accordingly, while Lorenzano’s self-proclaimed efforts at

rehabilitation are commendable, his criminal conduct in this

case, together with his significant prior criminal history, do

not give rise to sufficient extraordinary and compelling

circumstances warranting a reduction in his sentence.

                3.   COVID-19

     Lorenzano also argues that the deadly pandemic caused by

the coronavirus, COVID-19, is an extraordinary and compelling

reason for his release.     The Court disagrees.

     As a preliminary matter, the Court is sympathetic to the

heightened risk certain individuals face from COVID-19. See

People at Increased Risk, Ctrs. for Disease Control

& Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/index.html (last visited Feb. 17, 2021); see

also United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y.

2020) (“The nature of prisons—crowded, with shared sleeping

spaces and common areas, and often with limited access to

medical assistance and hygienic products—put those incarcerated

inside a facility with an outbreak at heightened risk.”)

(collecting sources).    And, on at least one occasion, it has

ruled that the threat posed by the COVID-19 pandemic to a

medically “high-risk” and non-violent individual constitutes

“extraordinary and compelling reasons” warranting immediate

release. See United States v. Smith, 454 F. Supp. 3d 310, 315


                                   13
      Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 14 of 17



(S.D.N.Y. 2020) (granting release to non-violent 62-year-old who

suffered from asthma, high cholesterol, blood clots, a thyroid

condition, and suspected multiple myeloma); but see United

States v. Seshan, No. 14 Cr. 620 (JFK), 2020 WL 2215458, at *4

(S.D.N.Y. May 6, 2020) (denying release to 47-year-old despite

his “end-stage renal failure and hypertension” and the threat of

COVID-19 because, inter alia, defendant had a history of

violence and granting the motion would disserve important

§ 3553(a) sentencing factors).

      Here, Lorenzano does not articulate a sufficiently

extraordinary or compelling reason why the COVID-19 pandemic

warrants his immediate release.       According to the Centers for

Disease Control and Prevention (“the CDC”), older adults and

people of any age who have serious underlying medical conditions

may be at higher risk for a severe illness from COVID-19. See

People at Increased Risk, Ctrs. for Disease Control

& Prevention, supra.     Lorenzano’s age and relatively minor

health issues do not qualify.       Lorenzano is 50, significantly

younger than the CDC’s former high-risk cutoff age of 65. See

id.   And, while the CDC has listed “moderate to severe” asthma

and heart conditions such as “pulmonary” hypertension (a

specific and rare type of high blood pressure affecting the

lungs and right side of the heart) as potential risk factors for

a severe illness from COVID-19, Lorenzano’s generalized asthma,


                                    14
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 15 of 17



hypertension, hyperlipidemia, and acid reflux cannot be

characterized as such.    “The current COVID-19 pandemic is an

unprecedented worldwide catastrophe.       But it does not warrant

the early release of sentenced inmates in federal prisons

convicted of serious, dangerous offenses, like [the defendant],

whose medical conditions and risk of contracting the virus

cannot be deemed ‘extraordinary and compelling.’” United States

v. Mood, No. 19 Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y.

June 16, 2020) (denying release to 53-year-old with diabetes,

hypertension, and obesity where “[t]here is no question that

[the defendant] has health issues, but his condition is stable

and has been effectively managed by routine monitoring and

medication”).   Further, Lorenzano does not suffer from other

health conditions which rise to the level of COVID-19 risk

factors looked to by the CDC and courts, such as cancer or

immunocompromization. See, e.g., Park, 456 F. Supp. 3d at 563–64

(granting release to 44-year-old with a documented history of

respiratory issues, including severe asthma and immune-

compromising diseases); Smith, 454 F. Supp. 3d at 315; but see,

e.g., United States v. Mason, No. 96 Cr. 126 (JFK), 2021 WL

37576, at *3 (S.D.N.Y. Jan. 5, 2021) (denying release to 52-

year-old with borderline readings for obesity, diabetes, and

generalized hypertension).




                                   15
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 16 of 17



                4.   18 U.S.C. § 3553(a) Factors

     Finally, and decisive here, even if Congress’s amendments

to § 924(c), the length of Lorenzano’s sentence, his efforts at

rehabilitation, and the COVID-19 pandemic provided extraordinary

and compelling reasons for a sentence reduction, application of

the 3553(a) factors cripples Lorenzano’s request and outweighs

any justification for early release.       Here, the factors that

weigh in Lorenzano’s favor, such as the need to provide

necessary medical care, are overshadowed by the combined force

of “the nature and circumstances of the offense,” “the history

and characteristics of the defendant,” and the need for the

sentence imposed to “reflect the seriousness of the offense,”

“promote respect for the law,” “provide just punishment for the

offense,” “afford adequate deterrence to criminal conduct,” and

“protect the public from further crimes of the defendant.” 18

U.S.C. §§ 3553(a)(1), 3553(a)(2).       The Court is sensitive to

Lorenzano’s argument regarding a possible disparity between his

current sentence and those of similarly charged defendants after

2018—but, again, Congress chose not to make its amendments to

§ 924(c) retroactive, and, at this time and on the record here,

the Court does not deem such a disparity to be “unwarranted.”

Id. § 3553(a)(6).    Indeed, Lorenzano has only served 17 years of

a sentence imposed for offense conduct that is among the most

serious and reprehensible the Court has encountered: Lorenzano


                                   16
     Case 1:03-cr-01256-JFK Document 255 Filed 02/24/21 Page 17 of 17



engaged in an extraordinary years-long armed robbery conspiracy

that involved exceptional acts of violence and brutality and the

theft of millions of dollars’ worth of narcotics and other

property.   (PSR ¶¶ 26–49.)    Granting Lorenzano the relief he

seeks would disserve the above important sentencing factors.

Accordingly, Lorenzano’s motion is denied. Cf. Castillo, 2021 WL

268638, at *7; Musa, 2020 WL 6873506, at *13; Seshan, 2020 WL

2215458, at *4.

     III.   Conclusion

     For the reasons set forth above, Defendant Victor

Lorenzano’s motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion at

ECF No. 247.

SO ORDERED.

Dated:   New York, New York
         February 24, 2021           ;  )    John F. Keenan
                                     vUnited States District Judge




                                   17
